1. For reasons akin to those expressed in Commonwealth v. Vernazzarro, 10 Mass. App. Ct. 897, 898 (1980), there was no abuse of discretion or other error of law in the denial of the defendant’s shotgun motion for more specific answers to his various motions for particulars. 2. The testimony of the son that the defendant had committed on him the same offences as those alleged in the indictments “almost [or “mostly”] every time we went there” was of undoubted relevance, and, in the absence (as here) of any request for a limiting instruction, the admission of that testimony in evidence does not require a new trial. Commonwealth v. Bemis, 242 Mass. 582, 585 (1922). Commonwealth v. Piccerillo, 256 Mass. 487, 489-490 (1926). See also Commonwealth v. Machado, 339 Mass. 713, 714-715 (1959); Commonwealth v. Cutler, 356 Mass. 245, 248-249 (1969); Commonwealth v. Greene, 12 Mass. App. Ct. 982 (1981). Contrast Commonwealth v. Ellis, 321 Mass. 669, 670 (1947); Commonwealth v. Welcome, 348 Mass. 68, 70-71 (1964). 3. None of the other questions that have been argued requires separate discussion. 4. The judgments on Indictments Nos. 79-992, 79-993, 79-1015, 79-1019 and 79-1023 are affirmed. As the sentences imposed on Indictments Nos. 79-994, 79-996, 79-1017, 79-1021 and 79-1024 were in excess of *926those permitted under G. L. c. 265, § 13B, as appearing in St. 1958, c. 189, the defendant is to be resentenced on those indictments.
John P. Courtney for the defendant.
William T. Walsh, Jr., Assistant District Attorney, tor the Commonwealth.

So ordered.